        Case 8-19-08144-ast            Doc 7      Filed 03/27/20    Entered 03/27/20 09:36:59




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------x
In re: Deanna M. Green
                                                                   Case No.: 19-75516-ast
                                                                   Chapter 7
                                    Debtor(s).
------------------------------------------------------x
 Long Island Minimally Invasive Surgery, P.C.
d/b/a New York Bariatric Group
                                    Plaintiff(s),                  Adv. Pro. No.: 19-8144-ast

             - against -
Deanna M. Green

                                    Defendant(s).
------------------------------------------------------x

                                    INITIAL SCHEDULING ORDER

        The Court enters this Order in accordance with Federal Rule of Civil Procedure 16, as
incorporated by Federal Rule of Bankruptcy Procedure 7016. It is hereby ORDERED as follows:

        1.       The parties are ordered to attend a conference (in person or by telephone) under
Federal Rule of Bankruptcy Procedure 7026(f) on or before June 12, 2020 . The parties shall
discuss a Joint Discovery Control Plan (the “Discovery Plan”), which the parties are to file on or
before June 30, 2020, and which shall provide the following:

        (A)      whether any Rule 26 disclosures have been served;
        (B)      whether any party intends to or has employed any expert witnesses;
        (C)      the date by which all discovery shall be complete;
        (D)      the amount of time each party requests to present all of their evidence and
                 argument at trial, which shall include presenting its case in chief and any rebuttal
                 case, and any opening and closing statements; and
        (E)      a proposed trial date.

In the event the parties cannot agree on A through E, they shall so indicate in the Discovery Plan,
and shall each state their positions under A through E. In the event any of the parties cannot state

                                                          1
        Case 8-19-08144-ast        Doc 7    Filed 03/27/20      Entered 03/27/20 09:36:59




a response on any portion of A though E, they shall so indicate in the Discovery Plan, shall state
their reason(s) therefore, and shall state when they will be able to state their response(s).

        2.     On or before June 30, 2020, each party is to file and serve a statement as to
whether the party does or does not consent to entry of final orders or judgment by the bankruptcy
court pursuant to Federal Rules of Bankruptcy Procedure 7008(a), 7012(b); any failure to file this
statement shall constitute the knowing and voluntary consent to entry of final orders or judgments
by the bankruptcy court. See Wellness Int'l Network, Ltd. v. Sharif, 135 S. Ct. 1932, 1936, 191
L. Ed. 2d 911 (2015).

        3.     A pre-trial conference is scheduled for July 14, 2020 , at 2:00 p.m.       in
Courtroom 960, United States Bankruptcy Court, Central Islip, New York. The Court may rule
on any of the matters addressed herein or on any other timely filed and served motions, including
dispositive motions, at or prior to the status conference.

        4.     Any failure to strictly comply with any of the provisions of this Order may result
in the automatic entry of a dismissal, or a default, or other relief, as the circumstances may
warrant, in accordance with Federal Rule of Civil Procedure 16, as incorporated by Federal Rule
of Bankruptcy Procedure 7016.
.


        5.     The Clerk of the Court shall service this Order on all parties.




                                                                 ____________________________
    Dated: March 27, 2020                                                 Alan S. Trust
           Central Islip, New York                2              United States Bankruptcy Judge
